COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Decker and Senior Judge Coleman
UNPUBLISHED



              WILLETTA BLOUNT HOLMES
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 0282-14-2                                             PER CURIAM
                                                                                   SEPTEMBER 9, 2014
              CITY OF RICHMOND DEPARTMENT OF
               SOCIAL SERVICES


                                 FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                              Margaret P. Spencer, Judge

                                (Charles R. Samuels, on brief), for appellant.

                                (Kate O’Leary; Marc E. Yeaker, Guardian ad litem for the minor
                                children; Office of the City Attorney, on brief), for appellee.


                      Willetta Blount Holmes, mother, appeals an order terminating her parental rights to her

              children, S.H. and E.B., and approving a permanent goal of placement with relatives for her

              children, Al.B. and Av.B. Mother argues the trial court erred in: (1) “holding that the Richmond

              Department of Social Services [(RDSS)] complied with its affirmative duty mandated by . . . Code

              § 16.1-283(A) to investigate all reasonable options for placement of a child with relatives as a

              condition precedent to entering an order terminating the residual parental rights” of mother

              regarding S.H. and E.B.; (2) holding that mother failed to substantially remedy the conditions which

              led to or required the continuation of the foster care placement for the four children; (3) holding

              mother failed to maintain continuing contact with and provide or substantially plan for the future of

              the children for a period of six months after the placement of the children in foster care; and




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
(4) admitting into evidence Dr. Craig S. King’s February 6, 2013 confidential psychological

evaluation of mother.

        Mother appealed to the trial court the juvenile and domestic relations district court’s orders

terminating mother’s parental rights to S.H. and E.B. and approving relative placement for Al.B.

and Av.B. The trial court heard evidence and argument on January 7, 2014. On January 13, 2014,

the trial court entered an order terminating mother’s parental rights to S.H. and E.B. and approving

relative placement for Al.B. and Av.B. On February 19, 2014, the trial court entered form orders

entitled “Order for Involuntary Termination of Residual Parental Rights” for the children E.B. and

S.H., citing Code § 16.1-283(C)(1) and (2) as the bases for the terminations.

        On June 6, 2014, mother filed in the trial court the transcript of the January 7, 2014 trial

court hearing. Rule 5A:8(a) provides that a transcript is part of the record and can be considered on

appeal when it is filed in the office of the clerk of the trial court “within 60 days after entry of the

final judgment.” Thus, the January 7, 2014 transcript was not timely filed and we cannot consider

it.

        We have reviewed the record and the opening brief. We conclude that a transcript or

written statement of facts is indispensable to a determination of the assignments of error raised

on appeal. See Anderson v. Commonwealth, 13 Va. App. 506, 508-09, 413 S.E.2d 75, 76-77

(1992); Turner v. Commonwealth, 2 Va. App. 96, 99-100, 341 S.E.2d 400, 402 (1986).

        An appellant has the responsibility to provide a complete record to the appellate court.

Twardy v. Twardy, 14 Va. App. 651, 658, 419 S.E.2d 848, 852 (1992) (en banc). Since mother

provided an insufficient record to this Court, we are unable to review her assignments of error.

See Jenkins v. Winchester Dep’t of Soc. Servs., 12 Va. App. 1178, 1185, 409 S.E.2d 16, 20

(1991) (“In the absence [of a sufficient record], we will not consider the point.); see also Barrett

v. Barrett, 1 Va. App. 378, 380, 339 S.E.2d 208, 210 (1986) (holding that when a transcript is

                                                   -2-
indispensable to the determination of the issues on appeal, the timely filing of a transcript is

jurisdictional). Therefore, we summarily affirm the judgment of the trial court. See Rule 5A:27.

                                                                              Affirmed.




                                                -3-